Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process. Please see the analysis below:

Claim 1
Step 1: The claim recites a system, therefore, it falls into the statutory category of a system.

Step 2A Prong 1: The claim recites, inter alia:

Analyze the user data received (This is step amounts to a mental process of user observing data.)

based on the analysis, determine dependencies between the user data and the output data; and (This step amounts to a mental process of user observing user data and output data in order to compare them and find relationship between the two.)

determinmeet predetermined criteria for customizing the output data; and (This step amounts to a mental process of the user comparing amount of data and its dependencies to a some predetermined number.)

continuously customize the output data based on the analysis of the user data and the dependencies, the customized output data intended to elicit a personalized change. (This step amount to a mental process of user changing the output data based on relations found with the input data, such as changing the location or appearance of something that a user often uses.)

Step 2A Prong 2: 
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim continuously capturing the user data associated with a user during perception of output data by the user. This amounts to receiving data which is essentially gathering data. This is insignificant pre-solution activity , see MPEP 2106.05(g). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim are a sensor, a first processor, a first memory, and an adaptive interface with second processor and second memory do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). 

2. The system of claim 1, wherein the user data includes at least one of the following: biological data of a user, biological data of a plurality of users, historical data of the user, historical data of the plurality of users, and ambient data.  (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more and does not provide a practical application. See MPEP 2106.5g )

3.   The system of claim 2, wherein the personalized change includes an automatic and immediate personalized change of a biological response of the user to perception of the customized output data by the user without requiring the user to take an action in response Page 2 of 10Appl. No. 16/579,747Amdt. dated May 19, 2022Attorney Docket No.: 1176.001CIP1 to the customized output data, wherein the automatic and immediate personalized change of the biological response includes at least a change in the biological data. (This amounts to extra solution activity which is not significantly more. See MPEP 2106.5g)

4.   The system of claim 2, wherein the biological data includes at least one of the following: a respiratory rate, a heart rate, a heart rate variability, an electroencephalography, an electrocardiography, an electromyography, an electrodermal activity, a mechanomyography, aAMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 3 Serial Number: 16/053,270Dkt: 1176.001US1 Filing Date: August 2, 2018 Title: ADAPTIVE INTERFACE FOR SCREEN-BASED INTERACTIONS haptic interaction, a motion, a gesture, pupil movement, a biological analyte, a biological structure, a microorganism, a color of skin of the user, a blood glucose level, blood oxygenation, and blood pressure.  (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more and does not provide a practical application. See MPEP 2106.5g)

5.   The system of claim 2, wherein the ambient data is associated with at least one of the following: light, heat, motion, moisture, and pressure.  (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more and does not provide a practical application. See MPEP 2106.5g)

6.   They system of claim 1, wherein the at least one sensor includes a biological sensor.  (This amounts to the use of generic parts used to execute the abstract idea and is not significantly more and does not provide a practical application.)

7. The system of claim 1, wherein the customized output data includes at least one of an audio output and a graphics output, wherein the at least one of the audio output and the graphics output is associated with an application running on a user device, the user device being associated with the user.   (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more and does not provide a practical application. See MPEP 2106.5g)


8.   The system of claim 7, wherein the continuous capturing of the user data includes capturing the user data during a loading time of the application, wherein the predetermined criteria include an expiration of the loading time of the application.  (This amount to extra-solution activity which is not significantly more, see MPEP 2106.5)

9. The system of claim 1, wherein the at least one computing resource includes at least one of the following: an application programming interface, a server, a cloud computing resource, a database, a network, and a blockchain. (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more and does not provide a practical application. See MPEP 2106.5g)

10. The system of claim 1, wherein the at least one computing resource includes one of the following: a smartphone, a tablet computer, a phablet computer, a laptop computer, a desktop computer, an augmented reality device, a virtual reality device, a mixed reality device, a retinal implant, an artificial olfaction device, headphones, and an audio output device.  (This amounts to the use of generic computer parts used to execute the abstract idea and is not significantly more and does not provide a practical application.)


11. The system of claim 1, wherein the at least one computing resource includes one of a central processing unit, a graphics processing unit, and a neural processing unit.  (This amounts to the use of generic computer parts used to execute the abstract idea and is not significantly more and does not provide a practical application.)


12. The system of claim 1, wherein the at least one sensor is affixed to a user.  (This amount to extra solution activity and is not significantly more and does not provide a practical application. See MPEP 2106.5g)

13. The system of claim 1, wherein the at least one sensor includes at least one of the following: a thermal imaging camera, a digital camera, a breath sensor, a depth sensor, a radar sensor, and a gyroscope.  (This amounts to the use of generic computer parts used to execute the abstract idea and is not significantly more and does not provide a practical application.)

14. The system of claim 1, wherein the at least one machine learning technique includes one or more of the following: an artificial neural network, a convolutional neural network, a Bayesian neural network, a supervised machine learning algorithm, a semi-supervised machine learning algorithm, an unsupervised machine learning algorithm, and a reinforcement learning.   (This amount to extra solution activity and is not significantly more and does not provide a practical application. See MPEP 2106.5)

15. The system of claim 1, wherein the automatic and immediate personalized change in the user data includes at least one of the following: a change of perception time, a change of a respiratory rate, a change of a breathing rate, a change of a heart rate, a change of a heart rate variability, a change of a haptic interaction, a change of an electroencephalographic signal, a change of an electrocardiographic signal, a change of an electromyographic signal, a change of a mechanomyographic signal, a change of an electrodermal activity, a change of a motion, a change of a gesture, a change of a pupil movement, a change of a biological structure, a change of a microorganism, a change of a color of skin of the user, a change of blood glucose levels, a change of a blood oxygenation, a change of a blood pressure, a change of a biological analyte, and change of a stress level. (This amounts to specific data types or format. This would amount to extra solution activity which is not significantly more and does not provide a practical application.)


 Claim 16 
Step 1: The claim recites a method, therefore, it falls into the statutory category of a method.
Step 2A Prong 1: The claim recites, inter alia:

analyzing the user data received; (This is step amounts to a mental process of user observing data.)
based on the analysis, determining dependencies between the user data and the output data; (This step amounts to a mental process of user observing user data and output data in order to compare them and find relationship between the two.)

determining that an amount of the user data and the dependencies meet predetermined criteria for customizing the output data; and (This step amounts to a mental process of the user comparing amount of data and its dependencies to some predetermined number.)

continuously customizing the output data using based on the analysis of the user data and the dependencies, the customized output data intended to elicit a personalized change. (This step amount to a mental process of user changing the output data based on relations found with the input data, such as changing the location or appearance of something that a user often uses.)

Step 2A Prong 2: 
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim continuously capturing the user data associated with a user during perception of output data by the user. This amounts to receiving data which is essentially gathering data. This is insignificant pre-solution activity , see MPEP 2106.05(g). 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim are a sensor and an adaptive interface do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). 

17. The method of claim 16, further comprising: aggregating, by the at least one computing resource, further user data associated with a plurality of users into federated user data; analyzing, by the at least one computing resource, the federated user data using collaborative machine learning; and adapting, by the at least one computing resource, the at least one machine learning technique for individual users based on the results of the analysis of the federated user data. (Claim 17 does amount to significantly more.)

18.   The method of claim 16, further comprising: continuously adapting, by the adaptive interface, a media output based on user interactions with the adaptive interface.  (This step amount to a mental process of user changing the output data based on relations found with the input data, such as changing the location or appearance of something that a user often uses.)

19.   The method of claim 16, wherein the at least one sensor includes a device for analyzing electronic signals emitted by a user, wherein the method further comprises extracting, by the device, one of a physiological parameter of the user and an activity associated with the user.  (this amount to a mental process of a user observing data and determine activity and physiological parameter of user from the data.)

20.   The method of claim 16, wherein the continuous customizing of the output data includes at least one of the following: changing a color, playing audio-perceived stimuli, providing a haptic feedback, changing a font, changing a shape of the font, changing a brightness, changing a contrast, changing an illuminance, changing a warmth, changing a saturation, changing a fade, changing a shadow, changing a sharpness, changing a structure, generating computer images, changing a bass, changing a volume, changing a pitch of a sound, changing a treble, changing a balance, changing a graphical user interface, and changing a user experience design. (This amount to extra solution activity and is not significantly more and does not provide a practical application. See MPEP 2106.5)

Claim 21 is not found to be abstract idea as adapting at least one machine learning technique for individual users based on results on the results of the analysis of federated user data is not a mental process, mathematical concepts or certain methods of organizing human activity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu et al - US2014/0099614 – hereinafter referred to as Hu.) in further view of Venkatraman et al. (Venkatraman et at. – US2014/0316305 A1 – hereinafter referred to as Venkatraman.)

In Regards to claim 1, Hu teaches a machine learning system for customizing output based on user data, the system comprising: 
at least one sensor configured to continuously capture the user data associated with a user during perception of output data by the user; (Hu teaches a wearable device having a sensor capturing user activity data [0017].)
at least one computing resource, the at least one computing resource being configured to: (Hu teaches a computing system analyzing the user data received from the wearable device [0016] and [0108] teaches a processor an memory.)
analyze the user data received from the at least one sensor; (Hu teaches a computing system analyzing the user data received from the wearable device [0016])
based on the analysis, determine dependencies between the user data and the output data; and (Hu para. [0084, 0039 and 0040]  teaches finding relations (dependencies) between various data collected and to extrapolate behavior trends in the timeline, to identify environmental, location, and other triggers for various user behaviors, and to identify user habits from one or more behavioral trends within the timeline. This teaches finding dependencies.)
determin
an adaptive interface, the adaptive interface being configured to continuously customize the output data using at least one machine learning technique based on the analysis of the user data and the dependencies, the customized output data intended to elicit a personalized change. (Hu teaches outputting data based on user activity data and further based on user responses (“customize output data”) [0027, 0029-0031] using a machine learning system [0014] which prompts user behavior change (“elicit a personalized change”) [Abstract].)

However Hu fails to disclose a first processor and a first memory and a second processor and second memory. 
	Venkatraman discloses disclose a first processor, first memory and second processor and second memory (Venkatraman para. [0100 and 0125] teaches both a device with memory and a processor and a server, which has a processor and memory, wherein both receive biological or biometric information and process it) as well as the customized output data intended to elicit personalized change (Venkatraman para. [0265] and fig. 8 teaches a customized output data intended to elicit an automatic and immediate personalized change of a biological response of the user to the output, wherein the customized output is the vibrating alarm on the fitbit watch that elicits an automatic and immediate change in biological response of the user is the user waking up automatically and immediately when the alarm vibrates, and it done so without the user needing to take action as it is in the alarm window and based on the type of sleep.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with that of Venkatraman in order to elicit an automatic change in user as both references deal with the use of smart of watches that monitor a user activity and the benefit of doing so it helps a user accomplish their goals.

Regarding claim 2, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the user data includes at least one of the following: biological data of a user, biological data of a plurality of users, historical data of the user, historical data of the plurality of users, and ambient data.  (Hu teaches that the user data includes: user-related data, user motion, temperature [0017], user location, environmental data, user preferences [0013], user weight data, ambient temperature, and barometric pressure data, among others [0027].)

Regarding claim 3, the rejection of claim 2 is incorporated since Hu in view of Venkatraman discloses the invention of claim 2. Hu in view of Venkatraman further teaches:
wherein the automatic and immediate (Venkatraman para. [0265] teaches automatic and immediate personalized change.) personalized change includes a change in the biological data. (Hu teaches that, in an example, the system can offer feedback to reinforce habits of the user such as a reminder, after which data from the wearable device can be analyzed (“biological data”) to determine if the user has engaged in the recommended activity [0053]. Venkatraman para. [0265] teaches going from sleep to awake based on silent vibrating alarm.)

Regarding claim 4, the rejection of claim 2 is incorporated since Hu in view of Venkatraman discloses the invention of claim 2. Hu in view of Venkatraman further teaches:
the biological data includes at least one of the following: a respiratory rate, a heart rate, a heart variability, an electroencephalography, an electrocardiography, an electromyography, an electrodermal activity, a mechanomyography, a haptic interaction, a motion, a gesture, pupil movement, a biological analyte, a biological structure, a microorganism, a color of skin of the user, a blood glucose level, blood oxygenation, and blood pressure.  (Hu teaches that the biological data may be motion, heart rate, or sleep data, among others [Figure 1, 0027].)

Regarding claim 5, the rejection of claim 2 is incorporated since Hu in view of Venkatraman discloses the invention of claim 2. Hu in view of Venkatraman further teaches:
the ambient data is associated with at least one of the following: light, heat, motion, moisture, and pressure. (Hu teaches that the ambient data may be ambient temperature or ambient barometric pressure data, among others [0027].)

Regarding claim 6, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
the at least one sensor includes a biological sensor. (Hu teaches the wearable device having a heart rate sensor which collects heart rate data, or a temperature sensor collecting user body temperature data [0027].)

Regarding claim 7, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the customized output data includes at least one of an audio output and a graphics output, wherein the at least one of the audio output and the graphics output is associated with an application running on a user device, the user device being associated with the user.. (Hu teaches a user interface with display and audio for the delivery of prompts to the user [0104, Fig. 1].)

Regarding claim 9, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the at least one computing resource includes at least one of the following: an application programming interface, a server, a cloud computing resource, a database, a network, and a blockchain. (Hu teaches a programming interface, a server, a cloud computing system, and network [0016].)

Regarding claim 10, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the at least one computing resource includes one of the following: a smartphone, a tablet computer, a phablet computer, a laptop computer, a desktop computer, an augmented reality device, a virtual reality device, a mixed reality device, a retinal implant, an artificial olfaction device, headphones, and an audio output device. (Hu teaches that the computing resource may be a computer or a smartphone [0016].)

Regarding claim 11, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the at least one computing resource includes one of a central processing unit, a graphics processing unit, and a neural processing unit. (Hu teaches processing units [0016] and a processor [0018].)

Regarding claim 12, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the at least one sensor is affixed to a user. (Hu teaches that the wearable device may be an electronic wristband (“affixed to a user”) [0017].)

Regarding claim 13, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the at least one sensor includes at least one of the following: a thermal imaging camera, a digital camera, a breath sensor, a depth sensor, a radar sensor, and gyroscope. (Hu teaches a digital environment thermometer [0017], a GPS sensor [0017], temperature sensor [0019], and gyroscope [0019] incorporated by the wristband or wearable device [0019].)

Regarding claim 14, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
wherein the at least one machine learning technique includes one or more of the following: an artificial neural network, a convolutional neural network, a Bayesian neural network, a supervised machine learning algorithm, a semi-supervised machine learning algorithm, an unsupervised machine learning algorithm, and reinforcement learning. (Hu teaches machine learning algorithms [0014, 0073].)

Regarding claim 15, the rejection of claim 1 is incorporated since Hu in view of Venkatraman discloses the invention of claim 1. Hu in view of Venkatraman further teaches:
personalized change in the user data includes at least one of the following: a change of perception time, a change of respiratory rate, a change of breathing rate, a change of heart rate, a change of heart rate variability, a change of haptic interaction, a change of electroencephalographic signal, a change of an electrocardiographic signal, a change of an electromyographic signal, a change of a mechanomyographic signal, a change of an electrodermal activity, a change of a motion, a change of a gesture, a change of a pupil movement, a change of a biological structure, a change of a microorganism, a change of a color of skin of the user, a change of blood glucose levels, a change of a blood oxygenation, a change of blood pressure, a change of a biological analyte, and change of a stress level. (Hu teaches that the biological data may be motion, heart rate, or sleep data, among others [Figure 1, 0027]. Hu teaches that this biological data is collected over time [Fig. 1]. Hu teaches that the system can offer feedback to reinforce habits of the user such as a reminder (“personalized change”), after which data from the wearable device can be analyzed to determine if the user has engaged in the recommended activity, such as motion data [0053].)

In regards to claim 16, it is the method embodiment of claim 1 with similar limitations and thus rejected using the same reasoning found in claim 1. 

Regarding claim 17, the rejection of claim 16 is incorporated since Hu in view of Venkatraman discloses the invention of claim 16. Hu in view of Venkatraman further teaches:
aggregating, by the at least one computing resource, further user data associated with a plurality of users into federated user data; (Hu teaches using aggregated user location data based on actions common to certain locations in order to identify an action taken by the user [0039] and also applying machine learning techniques to improve an action or activity model or determination algorithm over time with data from the user and other users [0042].)
analyzing, by the at least one computing resource, the federated user data using collaborative machine learning; and (Hu teaches applying machine learning techniques to improve an action or activity model or determination algorithm over time with data from the user and other users (“collaborative machine learning”) [0042].)
adapting, by the at least one computing resource, the at least one machine learning technique for individual users based on the results of the analysis of the federated user data. (Hu teaches adapting models by setting different confidence thresholds for certain actions based on the activity models, where for example certain models may have large amounts of data [0043].  Hu also teaches that confidence thresholds can be dynamically set based on time of day in order to best identify the action that the user is taking [0043].)

Regarding claim 18, the rejection of claim 16 is incorporated since Hu in view of Venkatraman discloses the invention of claim 16. Hu in view of Venkatraman further teaches:
continuously adapting, by the adaptive interface, a media output based on user interactions with the adaptive interface. (Hu teaches outputting data based on user activity data and further based on user responses (“adapting output data based on user interactions with the adaptive interface”) [0027, 0029-0031] using a machine learning system [0014] which prompts user behavior change [Abstract].)

Regarding claim 19, the rejection of claim 16 is incorporated since Hu in view of Venkatraman discloses the invention of claim 16. Hu in view of Venkatraman further teaches:
wherein the at least one sensor includes a device for analyzing electronic signals emitted by a user, wherein the method further comprises extracting, by the device, one of a physiological parameter of the user and an activity associated with the user. (Hu teaches that the collected data may be heart rate, motion data, or other user activity data [Figure 1, 0027], and the system may analyze this data over time [0022]. Hu teaches the wearable device may extract heart rate or other data of the user (“physiological parameter”) and identify a corresponding activity [0017].)

Regarding claim 20, the rejection of claim 16 is incorporated since Hu in view of Venkatraman discloses the invention of claim 16. Hu in view of Venkatraman further teaches:
wherein the continuous customizing of the output data includes at least one of the following: changing a color, playing audio-perceived stimuli, providing a haptic feedback, changing a font, changing a shape of the font, changing a brightness, changing a contrast, changing an illuminance, changing a warmth, changing a saturation, changing a fade, changing a shadow, changing a sharpness, changing a structure, generating computer images, changing a bass, changing a volume, changing a pitch of a sound, changing a treble, changing a balance, changing a graphical user interface, and changing a user experience design. (Hu teaches a user interface with display and audio for the delivery of prompts to the user [0104, Fig. 1], wherein the prompts or output may be conditionally delivered based on recorded user activity data [0032].  Hu teaches that the customization of the output data may include changing a graphical user interface by, for example, asking for user feedback regarding further details of the activity in a textual query [0032].)

Regarding claim 21, Hu teaches a machine learning system [Hu para. [0014] teaches machine learning] prompting user behavior change (“customizing output”) based on user activity data from a wearable device [Abstract], the system comprising:
at least one sensor configured to capture the data associated with a user; (Hu teaches a wearable device having a sensor capturing user activity data [0017].)
at least one computing resource configured to: (Hu teaches a computing system [0016].)
analyze the user data received from the at least one sensor; (Hu teaches a computing system analyzing the user data received from the wearable device [0016].)
aggregate further user data associated with a plurality of users into federated user data; (Hu teaches using aggregated user location data based on actions common to certain locations in order to identify an action taken by the user [0039] and also applying machine learning techniques to improve an action or activity model or determination algorithm over time with data from the user and other users [0042].)
analyze the federated user data using collaborative machine learning; and (Hu teaches applying machine learning techniques to improve an action or activity model or determination algorithm over time with data from the user and other users (“collaborative machine learning”) [0042].)
adapt the at least one machine learning technique for individual users based on the results of the analysis of the federated user data; and an adaptive interface comprising a second processor and a second memory, the adaptive memory interface being configured to: (Hu teaches adapting models by setting different confidence thresholds for certain actions based on the activity models, where for example certain models may have large amounts of data [0043].  Hu also teaches that confidence thresholds can be dynamically set based on time of day in order to best identify the action that the user is taking [0043].)
continuously customize output data using at least one machine learning technique based on the analysis of the user data, the customized output data intended to elicit a personalized change; and (Hu teaches outputting data based on user activity data and further based on user responses (“customize output data”) [0027, 0029-0031] using a machine learning system [0014] which prompts user behavior change (“elicit a personalized change”) [Abstract].)
continuously adapt a media output based on user interactions with the adaptive interface. (Hu teaches outputting data based on user activity data and further based on user responses (“adapting output data based on user interactions with the adaptive interface”) [0027, 0029-0031] using a machine learning system [0014] which prompts user behavior change [Abstract].)

However Hu fails to disclose a first processor and a first memory and a second processor and second memory. 
	Venkatraman discloses disclose a first processor, first memory and second processor and second memory (Venkatraman para. [0100 and 0125] teaches both a device with memory and a processor and a server, which has a processor and memory, wherein both receive biological or biometric information and process it) as well as the customized output data intended to elicit personalized change (Venkatraman para. [0265] and fig. 8 teaches a customized output data intended to elicit an automatic and immediate personalized change of a biological response of the user to the output, wherein the customized output is the vibrating alarm on the fitbit watch that elicits an automatic and immediate change in biological response of the user is the user waking up automatically and immediately when the alarm vibrates, and it done so without the user needing to take action as it is in the alarm window and based on the type of sleep.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with that of Venkatraman in order to elicit an automatic change in user as both references deal with the use of smart of watches that monitor a user activity and the benefit of doing so it helps a user accomplish their goals.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 19 May 2022, with respect to claim 1-20 rejected under 35 USC 112 and for Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 USC 101 for an abstract idea and 35 USC 103. Please the rejection above.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127